DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 13, it recites that the first gradient circuit determines a directional change based on a first and second set of pixels of the pixel block.  It seems that “first and second set of pixels” has been redefined in the claims so that it is no longer consistent with the terms “first set of pixels” and “second set of pixels” in the specification.  Specifically, the specification states at paragraph [0037] of the PG-PUB, the first gradient is between a first set of pixels such as pixels 422a-f and 424a-f and the second gradient is between a second set of pixels such as pixels 426a-f and 428a-f.  In other words, the terminology in the specification uses the term “first set of pixels” to 
Regarding claim 15, similar to claim 13, it recites that the second gradient determines a directional change based on a first and second set of pixels.  However, the specification states that the second gradient is based on just “the second set of pixels” which are all the pixels used to calculate the horizontal gradient.  It seems the claim is now separating the pixels 426a-f and 428a-f (which are defined in the specification as the second set of pixels) as the first and second set of pixels of claim 15 respectively.

Regarding claim 16, it uses the term “third set of pixels” as the term for the pixels used by the second threshold circuit to determine a second adaptive threshold value.  In contrast, the specification uses the term “third set of pixels” to refer to pixels used by the first threshold circuit to determine the first adaptive threshold value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2010/0150440 A1) hereinafter referenced as Kwak in view of Cho (US 2003/0081465 A1).
Regarding claim 11, Kwak discloses A circuit (fig. 1) comprising:
a…memory (11) including an input data line (Bayer pattern data input) coupled to a [memory] (fig. 1); 
a first gradient circuit (Edge information calculation unit 13 when it calculates vertical edge information [0048]) coupled to the line-based memory and having a first gradient output (fig. 1); 
a second gradient circuit (Edge information calculation unit 13 when it calculates horizontal edge information; [0048]) coupled to the line-based memory and having a second gradient output (fig. 1); 
a first threshold circuit (Threshold value determining unit 12 when it determines the threshold value for a green centered area; [0041], [0067]-[0068]) coupled to the line-based memory and having a first threshold output (th1) (figs. 1, 8); 
a second threshold circuit (Threshold value determining unit 12 when it determines the threshold value for a non-green centered area; [0041], [0069]-[0070]) coupled to the line-based memory and having a second threshold output (th2) (figs. 1, 8); 
a filter detector circuit (14) coupled to the first gradient output (13), the second gradient output (13), the first threshold output (12), and the second threshold output (12) (fig. 1); and 
a plurality of filter bands (15; [0081]) coupled to the line-based memory and to an output of the filter detector circuit (fig. 1).
However, Kwak, fails to explicitly disclose the memory is a line-based memory including an input data line coupled to a first buffer of a plurality of buffers, wherein the plurality of buffers is serially coupled together.  However, the examiner maintains that it was well known in the art to provide this, as taught by Cho. 
In a similar field of endeavor, Cho discloses a line-based memory (20) including an input data line coupled to a first buffer (21) of a plurality of buffers (21-24), wherein the plurality of buffers is serially coupled together (fig. 2).
Kwak teaches a memory used to feed the image data to the adaptive interpolator in the proper format.  Cho teaches a memory used to feed the image data to an adaptive interpolator in the proper format wherein the memory is implemented as a series of line memories serially coupled together.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed implementation of the memory in Kwak with the line memory implementation of Cho to achieve the predictable result of feeding the image data to the interpolator in the proper format.

	
Regarding claim 12, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 11), in addition, Cho discloses, wherein:  
the line-based memory is configured to store a pixel block (Any data stored in the line-based memory can be interpreted as a pixel block; fig. 2; In addition, the 
Kwak teaches a memory used to feed the image data to the adaptive interpolator in the proper format.  Cho teaches a memory used to feed the image data to an adaptive interpolator in the proper format wherein the memory is implemented as a series of line memories serially coupled together.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed implementation of the memory in Kwak with the line memory implementation of Cho to achieve the predictable result of feeding the image data to the interpolator in the proper format.

	
Regarding claim 13, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 12), in addition, Kwak discloses, wherein:  
the first gradient circuit  is configured to determine a directional change (ΔV; equation 6; [0051]) in one of an intensity or a color of a first type of adjacent pixels of the pixel block based on a first (Red pixels) and second (Green pixels) set of pixels of the pixel block (fig. 5A). 

Regarding 14, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 13), in addition, Kwak discloses, wherein:  
the first threshold circuit (12) is configured to determine a first adaptive threshold value based on an intensity of a third set of pixels (G7, G9, G17, G19,  of the pixel block ([0045]; fig. 2). 

Regarding claim 15, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 12), in addition, Kwak discloses, wherein:  
the second gradient circuit  is configured to determine a directional change (ΔH; equation 7) in one of an intensity or a color of a second type of adjacent pixels of the pixel block based on a first (Blue pixels) and second (Green pixels) set of pixels of the pixel block (fig. 5B). 
 
Regarding claim 16, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 15), in addition, Kwak discloses, wherein:  
the second threshold circuit (12) is configured to determine a second adaptive threshold value based on an intensity of a third set of pixels (G8, G12, G14, G18, R3, R11, R15, R23, R13, B7, B9, B17, B19; Equation 3) of the pixel block ([0045]; fig. 2). 
 
Regarding claim 17, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 12), in addition, Kwak discloses, wherein:  
the filter detector circuit (14) is configured to determine a presence of an edge in the pixel block based on one of the first gradient output (Variations calculated by the edge information calculating unit 13), the second gradient output (Variations calculated by the edge information calculating unit 13), the first threshold output (Edge determination threshold values determined by the threshold value determining unit 12), and the second threshold output (Edge determination threshold values determined by the threshold value determining unit 12) ([0064]). 

Regarding claim 18, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 17), in addition, Kwak discloses, wherein:  
in response to determining the presence of the edge (No at S90; fig. 8), determining an orientation of the edge (Rightmost portion of fig. 8). 

Regarding claim 19, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 18), in addition, Kwak discloses, wherein:  
a coefficient indicates a type of finite impulse response (FIR) filter based on one of the presence of the edge, the orientation of the edge, the first gradient output, the second gradient output, the first threshold output, and the second threshold output ([0081]-[0082]; The types of edges are determined using the first and second gradient output and the first and second threshold outputs.  An interpolation filter is applied based on the edge type.  The final output value is obtained by multiplying the input bayer pattern data and the coefficient of a corresponding filter.). 

Regarding claim 20, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 19), in addition, Kwak discloses, wherein:  
the filter detector circuit includes a coefficient table configured to store the coefficient (Filters (which include coefficients) according to edge types are pre-set; 

Regarding claim 21, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 19), in addition, Kwak discloses, wherein:  
the output of the filter detector circuit includes the coefficient (The color interpolation unit 15 applies the color interpolation filters, which have been previously set according to the types of edges, to a corresponding set area according to an edge type determined for each set area by the area determination unit 14; If the color interpolation unit applies the filter determined by the area determination unit, the filter must be provided by the area determination unit; [0081]). 

Regarding claim 22, Kwak and Cho, the combination, discloses everything claimed as applied above (see claim 11), in addition, Kwak discloses, wherein:  
the plurality of filter bands includes a plurality of filters (color interpolation filters; [0081]); and
the plurality of filters are selected in response to the output of the filter detector circuit (The color interpolation unit 15 applies the color interpolation filters to corresponding set areas according to an edge type determined for each set area.  The edge type determined for each set area is determined in the area determination unit 14; [0064]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	10/22/2021